Title: From George Washington to George Clinton, 3 November 1779
From: Washington, George
To: Clinton, George


        
          Dear Sir
          Head Quarters West point 3d Novr 1779
        
        I have been informed of two most flagrant Acts of marauding lately committed by persons from the Continent, upon Mr Seaton formerly of New York, and Colo. Floyd of Long Island. These Gentlemen and their characters are undoubtedly known to your Excellency. The persons, who committed the Robbery, are said to be Joseph Halce and Fade Donaldson who are also said to belong to the State of New York. Whether the Boats, to which they belong, are commissioned to cruise upon the sound, I will not undertake to say, but I am told, a proclamation of your Excellency’s strictly prohibits any of these Cruisers from landing on the Island and directs all property taken to be legally condemned before sale. The Robbery of Mr seaton I am informed extends to his furniture, plate—Cloathing—papers and in short every thing moveable—I am certain, if the persons above mentioned, belong to this State, your Excellency will direct proper measures to be taken to bring them to justice, and prevent such acts of Violence in future. I am &.
      